SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2015 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-51867 ROKWADER, INC. (Exact name of small business issuer as specified in its charter) DELAWARE (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) 73-1731755 (I.R.S. Employer Identification No.) 21900 Burbank Blvd., 3rd Floor, Woodland Hills, CA 91367 (Address of principal executive offices) (818) 224-3675 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer” and “large accelerated filer” in Rule12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler o Accelerated filer o Non-accelerated filer o Smallerreportingcompany þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act). Yes☐ No þ The number of shares of Common Stock, $0.001par value, of the registrant outstanding as of May 12, 2015 was 10,576,110. TABLE OF CONTENTS Page PART I. Item 1. Financial Statements. 4 Condensed Consolidated Balance Sheets as of March 31, 2015 (Unaudited) and December 31, 2014 4 Condensed Consolidated Statements of Operations for the Three Months ended March 31, 2015 and 2014 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Three Months ended March 31, 2015 and 2014 (Unaudited) 6 Notes to the Condensed Consolidated Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis or Plan of Operation 14 Item 3. Quantitative and Qualitative Disclosures About Market Risks. 17 Item 4. Controls and Procedures 17 PART II. 18 Item 1. Legal Proceedings. 18 Item 1A. Risk Factors. 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 20 Item 3. Defaults Upon Senior Securities. 20 Item 4. Mine Safety Disclosures 20 Item 5. Other Information. 20 Item 6. Exhibits. 20 SIGNATURES 21 EXHIBIT INDEX 22 As used in this report, the term “theCompany,” “we,” “us,” or “our” mean Rokwader, Inc., and its subsidiary, unless the context clearly indicates otherwise. FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q (“Form10-Q”) contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. All statements other than statements of historical fact are “forward-looking statements” for purposes of federal and state securities laws, including, but not limited to, any projections of earnings, revenue or other financial items; any statements of the plans, strategies and objectives of management for future operations; any statements concerning proposed new products or developments; any statements regarding future economic conditions or performance; any statements of belief; and any statements of assumptions underlying any of the foregoing. Although we believe that the expectations reflected in any of our forward-looking statements are reasonable, actual results could differ materially from those projected or assumed in any of our forward-looking statements. Our future financial condition and results of operations, as well as any forward-looking statements, are subject to change and inherent risks and uncertainties. Forward-looking statements may include the words “may,” “could,” “will,” “estimate,” “intend,” “continue,” “believe,” “expect,” “desire,” “goal,” “should,” “objective,” “seek,” “plan,” “strive” or “anticipate,” as well as variations of such words or similar expressions, or the negatives of these words. These forward-looking statements present our estimates and assumptions only as of the date of this Form 10-Q. Except for our ongoing obligation to disclose material information as required by the federal securities laws, we do not intend, and undertake no obligation, to update any forward-looking statement. We caution readers not to place undue reliance on any such forward-looking statements. Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual outcomes will likely vary materially from those indicated. 3 PART I. Item 1. Financial Statements. ROKWADER, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS MARCH 31 DECEMBER 31, (UNAUDITED) (AUDITED) CURRENT ASSETS: Cash (Note 1) $ $ TOTAL CURRENT ASSETS OTHER ASSETS Intangible Assets, Net of Accumulated Amortization of $10,352 and $9,430, respectively (Note 4) TOTAL OTHER ASSETS TOTAL ASSETS $ LIABILITIES AND STOCKHOLDERS’ DEFICIT CURRENT LIABILITIES: Accounts Payable $ $ Accrued Interest Payable Credit Card Payable Related Party Convertible Note Payable (Note 3) TOTAL CURRENT LIABILITIES TOTAL LIABILITIES STOCKHOLDERS’ (DEFICIT): Preferred Stock, $.001 par value, 10,000,000 shares were authorized as of March 31, 2015 and December 31, 2014, none issued and outstanding. — — Common Stock, $.001 par value, 50,000,000 sharesauthorized, 2,951,110 shares issued and outstanding asof March 31, 2015. 50,000,000 shares authorized, 2,623,718 shares issued and outstanding as of December 31, 2014. Additional Paid-In Capital Accumulated (Deficit) ) ) TOTAL STOCKHOLDERS' (DEFICIT) (Note 2) ) ) TOTAL LIABILITIES AND STOCKHOLDERS' (DEFICIT) $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 ROKWADER, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) THREE THREE MONTHS MONTHS ENDED ENDED MARCH31,2015 MARCH 31, 2014 REVENUE $ $
